EXHIBIT 10.04


AMENDMENT AGREEMENT


 
This AMENDMENT AGREEMENT, dated as of June 2, 2006 (this “Agreement”), is
entered into by and among DSL.NET, INC., a Delaware corporation (the “Company”),
DUNKNIGHT TELECOM PARTNERS LLC, a Delaware limited liability company (“DK”),
KNIGHT VISION FOUNDATION (“KVF;” together with DK, the “Investors”), and
DUNKNIGHT TELECOM PARTNERS LLC, as administrative agent (the “Agent”), under
that certain Agency, Guaranty and Security Agreement dated as of November 2,
2005 (as amended, modified and/or supplemented from time to time, collectively,
the “Security Agreement”). Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in that certain Securities
Purchase Agreement dated as of November 2, 2005 (as amended, modified and/or
supplemented from time to time, the “Purchase Agreement;” together with the
Transaction Documents referred to therein, as amended, collectively, the “2005
Loan Documents”). 
 
WHEREAS, reference is made to the following Transaction Documents: (i) that
certain Debenture in the original principal amount of $8,000,000 dated November
2, 2005 and that certain Debenture in the original principal amount of
$4,375,000 dated February 1, 2006, each issued by the Company to DK (as amended,
modified and/or supplemented, the “DK Debentures”); and (ii) that certain
Debenture in the original principal amount of $625,000, dated February 1, 2006,
issued by the Company to KVF (as amended, modified and/or supplemented, the “KVF
Debenture;” together with the DK Debentures, the “Debentures”); and


WHEREAS, the Investors have agreed effective as of the date hereof to extend the
Maturity Date of the Debentures, and, in consideration thereof, the Company has
agreed to issue to the Investors an aggregate of three million nine hundred
thousand (3,900,000) unregistered, restricted shares of common stock of the
Company (the “New Shares”), allocated between the Investors as set forth on
Schedule 1 attached hereto;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the Company, the Investors and the Agent agree as follows:


1.          Amendment to Debentures. Each of the Debentures is hereby amended by
extending the “Maturity Date,” as such term is defined in each Debenture, from
September 4, 2006 to December 4, 2006. For the avoidance of doubt, the Maturity
Date under each of the Debentures is hereby restated as December 4, 2006.


2.  New Shares. Immediately following the execution and delivery of this
Agreement by each of the Company, the Investors and the Agent, the Company
hereby
 
 
 

--------------------------------------------------------------------------------

 
agrees to issue to the Investors the New Shares in the amounts specified on
Schedule 1 hereto, subject to securities laws legends applicable to transactions
of this type. Each of the Investors, severally, hereby represents, warrants, and
acknowledges to the Company that (a) the New Shares are being acquired for the
account of such Investor, for purposes of investment, and not with a view to the
distribution thereof, as those terms are used in the Securities Act of 1933, as
amended (the "Securities Act"), and the rules and regulations promulgated
thereunder; (b) such Investor has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment decision to acquire the New Shares pursuant to the terms
of this Agreement; (c) such Investor has received copies of such documents and
such other information as it has deemed necessary in order to make an informed
investment decision with respect to the purchase of the New Shares; (d) such
Investor understands, and has the financial capability of assuming, the economic
risk of an investment in the New Shares for an indefinite period of time; and
(e) no broker, agent, dealer or finder of any kind has been retained in
connection with this Agreement (and the Company shall not be responsible for,
and such Investor shall indemnify the Company for, any compensation of any kind
which might be claimed as owing to any of such third parties).


3.  Common Stock Sale Limitation. Notwithstanding anything contained herein to
the contrary (including, without limitation, the provisions of Section 8
hereof), the Investors shall not be entitled to sell any New Shares, in whole or
in part, prior to the date that is three hundred sixty five (365) days after the
date hereof (the “Lock-up Period”). Notwithstanding the forgoing, the Lock-up
Period shall become null and void without any notice to the Company upon the
occurrence and during the continuance of an Event of Default (as defined in the
2005 Loan Documents).


4.  Effective Date. The transactions contemplated hereby shall be effective as
of the date first above written (the “Effective Date”), when each of the
following conditions has been satisfied: (i) each of the Company, the Investors
and the Agent shall have executed, and the Company shall have delivered to each
of the Investor its respective counterpart to, this Agreement, (ii) the issuance
by the Company to the Investors of the New Shares, and the receipt by the
Investors of the stock certificates evidencing the New Shares, shall have
occurred, and (iii) the transactions contemplated by Section 7, below, shall
have occurred.


5.  Affect of Amendment. Except as specifically set forth in this Agreement,
there are no other amendments, modifications or waivers to the 2005 Loan
Documents, and all of the other forms, terms and provisions of the 2005 Loan
Documents remain in full force and effect. From and after the Effective Date,
all references in the 2005 Loan Documents to the Debentures shall be deemed to
be references to Debentures, as amended hereby, and all references in the 2005
Loan Documents to the Maturity Date shall be deemed to be references to the
Maturity Date set forth in Section 1 of this Agreement.


6.  Representations by the Company. The Company hereby represents and warrants
to the Investors that (i) no Event of Default (as defined in the 2005 Loan
 
 
2

--------------------------------------------------------------------------------

 
Documents) exists and is continuing on the date hereof, (ii) on the date hereof,
all representations and warranties made by the Company in the 2005 Loan
Documents are in all material respects true, correct and complete as of the date
hereof as if made as of the date hereof, except for those representations and
warranties which were made as of a date certain, which such representations and
warranties were true, correct and complete as of the respective dates made.


7.  Other Agreements; Waivers; Consent. The Investors and the Agent hereby
acknowledge that commensurate with the parties’ execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, the
Company will be entering into similar arrangements with Laurus Master Fund, Ltd
(“Laurus”) to (i) extend the maturity date of the Company’s outstanding secured
notes to Laurus (the “Laurus Notes”) from August 1, 2006 to November 1, 2006,
(ii) increase the interest rate under the Laurus Notes commencing August 2, 2006
to 10% per annum, and (iii) issue to Laurus an aggregate of 1,500,000 shares of
Company common stock (the “Laurus New Shares”) with substantially the same
rights and restrictions as are set forth herein with respect to the New Shares
(such transactions hereinafter being referred to as the “Laurus Amendment
Transactions”). In connection with the transactions contemplated by this
Agreement and the Laurus Amendment Transactions, each of the Investors and the
Agent hereby consents to the Laurus Amendment Transactions.


8.          Piggy-Back Registration Rights. The Company hereby agrees that if at
any time before the New Shares may be sold by the Investors pursuant to Rule
144(k) promulgated under the Securities Act, there is not an effective
registration statement covering all of the New Shares and the Company shall
determine to prepare and file with the Securities and Exchange Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act, of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to DK (on behalf of the Investors) written
notice of such determination and, if within fifteen (15) days of DK’s receipt of
such notice, Investors holding an aggregate of in excess of 50% of the New
Shares so request in writing that their New Shares be included in such
registration statement, the Company shall include in such registration statement
all or any part of such New Shares not otherwise subject to an effective
registration statement and requested by DK on behalf of the Investors to be
included in such registration statement, to the extent the Company may do so
without violating registration rights of others which exist as of the date of
this Agreement, subject to customary underwriter cutbacks applicable to all
holders of registration rights and subject to the Investors’ delivery to the
Company of all customary representations, waivers and indemnities applicable to
selling stockholders in a registration statement. For avoidance of doubt, the
registration rights provided to the Investors hereunder will rank pari passu
with the registration rights to be provided by the Company to Laurus in respect
to the Laurus New Shares to be issued by the Company as contemplated by Section
7 hereof.


 
3

--------------------------------------------------------------------------------

 
9.          Form 8-K. The Company hereby agrees to file a Current Report on Form
8-K, completed as appropriate, with the Securities and Exchange Commission
disclosing the terms and conditions set forth in this Agreement as soon as
practicable, but no later than the fourth (4th) business day following the date
hereof.


10.        Binding Affect. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and permitted assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.
 
 

 
[Intentionally Left Blank - Signature Page Follows]

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the Company, the Investors and the Agent has caused
this Agreement to be signed in its name as of the date first above written.
 
 
DSL.NET, INC.


By: /s/ David F. Struwas                                
Name: David F. Struwas
Title: President & CEO




 


DUNKNIGHT TELECOM PARTNERS LLC (individually and as Administrative Agent)
 


By: /s/ Keir Kleinknecht                                
Name: Keir Kleinknecht
Title: Sole Managing Member


KNIGHT VISION FOUNDATION
 


By: /s/ Peter Kleinknecht                              
Name: Peter Kleinknecht
Title: President
 
 
 
Agreed and acknowledged:
 
Laurus Master Fund, Ltd, as First Lien Lender, pursuant to the Subordination
Agreement
 
By: /s/ David Grin                                       
Name: David Grin
Title: Director


 
 
5

--------------------------------------------------------------------------------

 

 
Schedule 1


Allocation of New Shares




Investor:
New Shares Allocation:
   
DunKnight Telecom Partners LLC
3,712,500 shares
   
Knight Vision Foundation
187,500 shares

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 